Citation Nr: 1633851	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating prior to May 14, 2014, and a rating in excess of 10 percent thereafter for the service-connected left knee arthritis (formerly patellofemoral syndrome).

2. Entitlement to an initial compensable rating prior to May 14, 2014, and a rating in excess of 10 percent thereafter for the service connected right knee arthritis (formerly patellofemoral syndrome).

3. Entitlement to an initial rating in excess of 20 percent for the service connected left shoulder rotator cuff tear impingement syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2000 to June 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, which granted service connected for each of the above listed disabilities.  Each of these disabilities was also assigned a noncompensable rating at this time, effective June 27, 2009.  Since the August 2009 rating decision, the RO has also issued an August 2014 rating decision which increased the Veteran's disability rating for his left shoulder disability to 20 percent, effective June 27, 2009.  A rating decision was also issued in March 2015 which increased the Veteran's disability ratings for his knees to 10 percent, each, effective May 14, 2014.

Although the Veteran's disability ratings for each of the above listed claims have been raised since the Veteran filed his notice of disagreement and substantive appeal, the Veteran is presumed to be seeking the maximum available benefit in an appeal for an increased rating.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Hence, because the Veteran has not expressed satisfaction with the increased ratings, the claims remain on appeal in this case.

These claims were previously before the Board in April 2014.  At that time, the Board remanded each of the above claims for further evidentiary development.  That development having been completed, the claims are once again before the Board for further appellate consideration.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide these claim, so that he is afforded a full and fair adjudication of his claims.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

Bilateral Knee Disabilities

At this time, the Veteran's bilateral knee disabilities are rated under diagnostic codes (DC) 5003 and 5260.  DC 5003 discusses degenerative arthritis, and it directs that a 10 percent rating is appropriate for each major joint, or group of minor joints, which is arthritic and which experiences a limitation of motion.  However, this rating is only available when the joint in question is rated as noncompensable under the specific DCs for the joint.  DC 5260 discusses a limitation of flexion of the knee joint, and it requires that the Veteran's flexion in a given knee be limited to 45 degrees, or less, in order to be rated at 10 percent, the minimum compensable rating under this DC.  

A review of the evidence in this case indicates that the Veteran was discharged from active military service in June 2009.  He was then granted service connection for bilateral patellofemoral syndrome in August 2009.  These service connections were made effective June 27, 2009, the day after the Veteran was discharged from military service.  However, the Veteran was assigned a noncompensable rating for each knee under DC 5260.  This noncompensable rating appears to have been in light of the Veteran's August 2009 VA medical examination of his knees, which found that the Veteran's knee flexion was limited to 130 degrees of active motion and 135 degrees of passive motion, bilaterally.  This examination also found that the Veteran did not experience pain during motion of his knees at this time, and the examination offered no evidence that the Veteran suffered from arthritis at this time.

The Veteran's medical records also include a September 2014 x-ray examination of the Veteran's knees which diagnosed him with osteoarthritis of both knees, citing osteophytosis, minimal joint space narrowing, and sequela of trauma.  Additionally, the record includes an x-ray examination of his knees which was conducted on February 22, 2008.  In this report, the Veteran is noted to have "minimal joint space narrowing", which was an element of the Veteran's eventual 2014 arthritis.  These records raise the possibility that the Veteran's knees may have been arthritic prior to 2014.  Were this the case, DC 5003 would be implicated in the analysis of the Veteran's disability ratings prior to May 2014.  Accordingly, the Board finds that a remand is necessary in this case in order to obtain opinion evidence as to whether the findings of the February 2008 x-ray are indicative of arthritic changes in the Veteran's knees.

A remand is also necessary in this case in order to obtain additional treatment records regarding the Veteran's knees.  While the Veteran presented to the August 2009 VA medical examination without complaining of pain upon motion of his knees, the Board notes a September 2009 notation in the Veteran's VA treatment records which indicates that he was experiencing left knee pain.  Additionally, VA treatment records from September 2011 suggest that the Veteran was taking Percocet for, among other things, knee pain.  Yet, the record does not contain evidence of such a prescription being made for the Veteran, or any evidence as to when his pain onset.  This suggests that the record of VA treatment is not complete in this case.  Accordingly, a remand is necessary in order to obtain any outstanding treatment records, and to discern when the Veteran began utilizing prescription pain medication.  Such medication may be indicative of painful motion of the joint, and  could have influenced the pain, or lack thereof, that the Veteran experienced during his August 2009 VA examination.  Therefore, additional development of the record is required in order to fully and fairly analyze the Veteran's disability picture during the period on appeal in these claims.

Left Shoulder Disability

As with the Veteran's knee disabilities, the Veteran was granted service connection for a left shoulder disability in the August 2009 rating decision.  At that time he was assigned a noncompensable rating for this disability, in light of an August 2009 VA medical examination which showed his left shoulder flexion to be unlimited, while his left shoulder abduction was only limited to 160 degrees.  The Veteran also demonstrated no pain during these movements of the joint.  

This noncompensable rating remained in effect until May 2014, when the Veteran again presented for a VA medical examination.  During this VA medical examination, the Veteran demonstrated pain during flexion and abduction of the left shoulder.  He also demonstrated decreased ranges of motion, with his flexion limited to 120 degrees and his abduction limited to 80 degrees.  In addition to this objective evidence, the May 2014 examiner also noted that the Veteran had undergone a total shoulder joint replacement surgery.  In reporting on this surgery, the examiner listed only "Date of surgery: SC".  Finally, the examiner provided an x-ray examination report of the Veteran's shoulder from May 15, 2014.  This report found "no significant degenerative changes.  No fracture or dislocation.  Soft tissues are normal."  The report also described the Veteran's shoulder as a "normal shoulder".  The radiology report made no mention of any prosthetic replacement in the Veteran's shoulder.  Furthermore, the medical records in the claims file contain no evidence that the Veteran has undergone such a procedure.  Rather, the record reflects that the Veteran has undergone a left hip replacement only.  

In light of the evidence included in the May 2014 VA examination, the agency of original jurisdiction increased the Veteran's disability rating for his left shoulder disability to 20 percent in an August 2014 rating decision.  This increase was made effective June 27, 2009, the original date of service connection.  In support of this increase, the agency of original jurisdiction indicated that the rating was a reflection of limited motion of the arm and the minimum evaluation following a prosthetic replacement.  

This evidence raises doubt as to the history of the Veteran's left shoulder disability.  Specifically, there is a lack of clarity as to whether the Veteran has undergone a left shoulder prosthetic replacement of the joint.  Furthermore, in the case that the Veteran has undergone such a procedure, there would be an indication that the claims file is missing significant records relating to the medical history of the Veteran's left shoulder disability.  Accordingly, a remand is necessary in this case in order to clarify the medical history of the Veteran's left shoulder disability, and to ensure that all necessary steps have been taken to obtain relevant medical records in relation to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records which are not currently associated with the claims file. 

2. After obtaining any outstanding records, schedule the Veteran for a new examination of his bilateral knee disabilities with a properly qualified medical professional.  In scheduling this examination, the examiner should be provided with the entire claims file, and the examiner should review the claims file in its entirety prior to offering any conclusions or opinions.  

In conducting this examination, the examiner should perform any indicated tests or examinations, and the examiner should obtain a detailed medical history from the Veteran.  This history should explicitly discuss the onset and development of the Veteran's symptoms from his knee disabilities.  This history should also discuss the Veteran's pain management strategies in relation to his knee disabilities including the prescription of any pain medication.  

After examining the Veteran's bilateral knee disabilities, the examiner should provide the Veteran's specific diagnosis in each knee.  In doing so, the examiner should discuss any past diagnoses contained in the record, and their relation to the Veteran's current diagnosis, with particular reference to the Veteran's diagnosis of bilateral patellofemoral syndrome.

The examiner is also asked to offer an opinion as to whether the Veteran's February 2008 x-ray examination, which showed joint space narrowing, was indicative of degenerative arthritis, as was seen in the May 2014 x-ray examination.  

3. After obtaining any outstanding records, schedule the Veteran for a new examination of his left shoulder disability with an appropriately qualified medical professional.  In scheduling this examination, the examiner should be provided with the entire claims file, and the examiner should review the claims file in its entirety prior to offering any conclusions or opinions.

After reviewing the record, the examiner is asked to perform any indicated tests or examinations to determine the Veteran's current condition with respect to his left shoulder disability.  In doing so, the examiner should obtain a detailed history from the Veteran with respect to his left shoulder disability, and any treatments he may have undergone, including any surgical procedures or replacements.  

The examiner is also asked to confirm any asserted prosthetic implantation through radiographic examination of the Veteran's left shoulder.

4. After completing the above development, readjudicate the Veteran's claims for increased ratings.  If the Veteran's claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The Veteran should also be afforded an appropriate time for response to such a supplemental statement before the case is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




